Title: To Thomas Jefferson from Steuben, 15 April 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
15 Apl 81

I have already appointed Mr. Robinson Deputy Commissary Issues and hope that Department will soon be properly Arranged.
Orders are already given to Captain Prior for the Removal of the stores from Prince George Ct. Ho. to this place. I have no doubt it will be done immediately.
General Muhlenberg in a Letter dated 14th. informs me that the Enemy have nearly compleated 25 Boats to contain each 100 Men and that it is reported they wait only for them to begin their Operations.
I am &c.
